IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Peggy Ambler, an adult individual, and :
John Ambler, an adult individual       :
                                       :
                    v.                 :            No. 69 C.D. 2019
                                       :            ARGUED: November 14, 2019
Board of School Directors of the       :
Hatboro-Horsham School District,       :
and Hatboro-Horsham School District, :
a Political Subdivision,               :
                         Appellants    :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
SENIOR JUDGE LEADBETTER                                      FILED: December 12, 2019


               The Board of School Directors (Board) of the Hatboro-Horsham School
District and the Hatboro-Horsham School District (District) appeal from the order
of the Court of Common Pleas of Montgomery County (trial court), Orphans’ Court
Division, granting equitable relief to Peggy and John Ambler (Amblers) to the effect
of directing that any sale of the property on which the Limekiln Simmons
Elementary School (Property or Limekiln Simmons School) stands be in accordance
with what is commonly known as the Donated or Dedicated Property Act (DDPA).1
The Board and the District assert that any sale of the property is governed instead by
Section 707 of the Public School Code of 19492 (Code). We agree and therefore
reverse.

   1
       Act of December 15, 1959, P.L. 1772, 53 P.S. §§ 3381–3386.

   2
       Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 7-707.
                The facts of the case were stipulated by the parties and are not in
dispute. (Stipulated Facts “S.F.” 1-34, Reproduced Record “R.R.” at 142-147a.) The
Amblers maintain a residence, farm, and natural area located in Horsham Township,
Montgomery County. The Amblers’ residence, farm, and natural area, from which
the Property originated, is adjacent to the Property on multiple sides and comprises
multiple parcels which have been in the Ambler family for several generations. The
District is a successor to the District of the Township of Horsham (Horsham
Township School District). The Board has final decision-making authority for the
District and operates on its behalf. The Property is owned by the District. In 1931,
Dorothea Simmons (Simmons) donated ten acres—a portion of her farm property—
to the Horsham Township School District for use as a public school. The Horsham
Township School District accepted the Property donated by Simmons. In 1933, a
school, which is now known as the Limekiln Simmons School, was built on the
Property, with construction largely supported by general tax revenues. A plaque
memorializing Simmons’ donation was erected at the school. In 1957, additional
real estate was transferred from Howard Ambler, Jr., to Horsham Township School
District for $100.3 Between 1953 and 1957, additions were made to the school
building with the cost of construction largely supported by general tax revenues.
From 1933 to 1992, the building known as Limekiln Simmons School was used as
a school for kindergarten through the fifth grade, at which time students in those
grades were moved to the current Simmons Elementary School at a different
location.
                Subsequently, a Montessori school leased the Property in 1992 and
occupied the Limekiln Simmons School building for intervention classes until 1999.


   3
       The real estate transferred by Howard Ambler, Jr., is not further discussed in the record.


                                                  2
In 2000, special education services were moved into the Limekiln Simmons School,
as were kindergarten students. In 2009, preschool classes were relocated to the
Limekiln Simmons School; also, Montgomery County Intermediate Unit Speech
class and Special Services/Education Officers were relocated to other buildings. In
2010, the District added another preschool class at Limekiln Simmons School. In
August 2011, the Limekiln Simmons School closed but remained officially open
with the Pennsylvania Department of Education. From its opening to its closure, all
expenses of upkeep, maintenance, heating, lighting, and plumbing were supported
by the District with general tax revenue. The Property has not been used by the
School District since August of 2011.4
               In anticipation of selling the Property, the Board and the District
obtained appraisals and assessments. In November 2016, the District entered into
an agreement of sale with Danny Jake Corporation, a private developer, to sell the
Property for $593,140, which agreement included numerous contingencies. The
Agreement contained a no-cost, no-obligation termination clause and required that
the buyer demolish the school building and pay all associated costs.
               In April 2017, the Board filed a petition in the trial court requesting
approval of the sale citing the Code as authority for the sale. (S.F. 28, R.R. at 146a.)
The trial court held hearings in May 2017, November 2017, and January 2018, open
to interested parties on the issue of valuation for the proposed sale of the Property.
(S.F. 30.) During the course of the hearings, the Amblers objected to the sale citing
the provisions of the DDPA. (S.F. 29, 31.) In support of the sale of the Property,


    4
      Supplemental stipulations of fact were submitted later in the litigation. (R.R. at 120-122a).
The thrust of those supplemental stipulations of fact was that the Amblers requested at several
junctures from October 2017 onward that the District discuss their offer of private acquisition of
the Property to form the Simmons Food and Sustainability Educational Center.


                                                3
the Board and the District presented the testimony of two expert appraisers and the
director of business affairs for the District. (S.F. 32.)
               In January 2018, the trial court issued a memorandum and order staying
its decision on the valuation of the Property and granted the Amblers leave to file a
complaint in equity in the Orphans’ Court Division. (S.F. 34.) In March 2018, the
Amblers filed their complaint, to which the Board and District filed an answer and
new matter. Following a directive of the trial court, the parties filed stipulations of
fact (set forth above). In December 2018, after briefing, the trial court issued an
order granting Count I of the Amblers’ complaint, requiring that any sale of the
Property proceed in accordance with the DDPA. The order of the trial court
precluded the proposed sale. This appeal followed. The trial court issued an opinion
pursuant to Rule 1925(a) of the Pennsylvania Rules of Appellate Procedure, Pa.
R.A.P. 1925(a).
               On appeal,5 the central issue—an issue of first impression—is whether
the Code or the DDPA or both apply to the disposal by sale of the Property donated
by Simmons. The Board and District contend that the sale of the Property should be
governed exclusively by Section 707 of the Code, 24 P.S. § 7-707, and that the trial
court erred in requiring any sale of the school to comply with the DDPA. We agree.
               Section 707 of the Code vests in a school board “the power and
authority” to sell unused and unnecessary land and buildings through a variety of
means. Id. At private sale, the method the District and Board intended to use to sell
the property, the following process applies:



    5
      As the issue of the interrelationship between the Code and the DDPA involves a question of
law, specifically statutory interpretation, we exercise plenary review. See In re Erie Golf Course,
992 A.2d 75, 85 (Pa. 2010)


                                                4
             At private sale, subject to the approval of the court of
             common pleas of the county in which the school district is
             located. Approval of the court shall be on petition of the
             board of school directors, which petition shall be executed
             by the proper officers of the board, and shall contain a full
             and complete description of the land proposed to be sold,
             a brief description and character of the building or
             buildings erected thereon, if any, the name of the
             prospective purchaser, the amount offered for the
             property, and shall have attached thereto an affidavit of at
             least two persons who are familiar with the values of real
             estate in the locality in which the land and buildings
             proposed to be sold are located, to the effect that they have
             examined the property, that the price offered therefor is a
             fair and reasonable one and in their opinion a better price
             than could be obtained at public sale, and that they are not
             interested, either directly or indirectly, in the purchase or
             sale thereof. Before the court may act upon any such
             petition it shall fix a time for a hearing thereon and shall
             direct that public notice thereof be given as provided in
             clause (1) of this section. A return of sale shall be made to
             the court after the sale has been consummated and the deed
             executed and delivered.

24 P.S. § 7-707(3). A district may use the funds derived from such sales for debt
service or capital expenditures. 24 P.S. § 7-707(7). There is no distinction in Section
707 between buildings and lands acquired through donation and those acquired
through the more commonplace methods of purchase or condemnation.
             Section 2 of the DDPA provides, in relevant part, as follows:
             [a]ll land or buildings . . . donated to a political subdivision
             for use as a public facility, or dedicated to such public use
             or offered for dedication to such use, where no formal
             record appears as to acceptance by the political division,
             as a public facility . . . shall be deemed to be held by such
             political subdivision, as trustee, for the benefit of the
             public with full legal title in the said trustee.

53 P.S. § 3382. “Public facility” is defined as “without limitation any park, theatre,
open air theatre, square, museum, library, concert hall, recreation facility or other


                                            5
public use.” Section 1(3) of the DDPA, 53 P.S. § 3381(3). “Buildings” are defined
as “all structures, without limitation any park, theatre, open air theatre, square,
museum, library, concert hall, recreation facility or other public use.” Section 1(2)
of the DDPA, 53 P.S. § 3381(2). “Lands” are defined as “all real estate, whether
improved or unimproved.” Section 1(1) of the DDPA, 53 P.S. § 3381(1). Section 3
of the DDPA restricts the use of covered lands and buildings to “the purpose or
purposes for which they were originally dedicated or donated, except insofar as
modified by court order pursuant to this act.” 53 P.S. § 3383.
               With respect to the court relief referenced in Section 3 of the DDPA, a
political subdivision which believes that “the continuation of the original use . . . is
no longer practicable or possible and has ceased to serve the public interest” may
apply to the orphans’ court of the county in which it is located for appropriate relief.
Section 4 of the DDPA, 53 P.S. § 3384. Such relief is limited to (1) “[s]ubstituting
other lands or property of at least equal size and value held or to be acquired by the
political subdivision in exchange for the trust property in order to carry out the trust
purposes”; (2) “[i]f other property is not available, sell[ing] the property and
apply[ing] the proceeds to carry out the trust purposes”; or (3) “[i]n the event the
original trust purpose is no longer practicable or possible or in the public interest,
apply the property or the proceeds therefrom in the case of a sale to a different public
purpose.”6 Section 4(1)-(3) of the DDPA, 53 P.S. § 3384(1)-(3). Section 5 of the
DDPA provides for an extensive process of notice, protest, intervention, and hearing.
53 P.S. § 3385.




    6
      A fourth option, applicable to land and buildings that were “dedicated but for which no
formal acceptance appears of record,” 53 P.S. § 3384(4) is not relevant, as it has been stipulated
that Horsham Township School District accepted the land from Simmons.


                                                6
             We believe the third argument raised by the Board and the District is
dispositive: that a conflict of laws analysis leads to the conclusion that Section 707
of the Code exclusively governs the disposition of the Property.
             In interpreting the Code and the DDPA, we are guided by the principles
set forth in the Statutory Construction Act of 1972 (SCA), 1 Pa.C.S. §§ 1501-1991.
Under the SCA, the paramount objective of interpretation is to “ascertain and
effectuate the intention of the General Assembly.” 1 Pa.C.S. § 1921(a). The primary
indication of the legislature’s intent is the plain language of the statute. Dep’t of
Envtl. Prot. v. Cumberland Coal Res., LP, 102 A.3d 962, 975 (Pa. 2014). The SCA
directs that “[e]very statute shall be construed, if possible, to give effect to all of its
provisions” and that “[w]hen the words of a statute are clear and free from all
ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its
spirit.” 1 Pa.C.S. § 1921(a), (b). However, Section 1921(c) of the SCA provides that
if the words of a statute “are not explicit,” then a reviewing court may consider other
factors, such as the statute’s purpose, in order to ascertain legislative intent. 1
Pa.C.S. § 1921(c).
             Section 1933 of the SCA provides that “[w]henever a general provision
in a statute shall be in conflict with a special provision in the same or another statute,
the two shall be construed, if possible, so that effect may be given to both.” 1 Pa.C.S.
§ 1933 (relating to particular controls general); see also 1 Pa.C.S. § 1932 (relating
to statutes in pari materia). However, “[i]f the conflict between the two provisions
is irreconcilable, the special provisions shall prevail and shall be construed as an
exception to the general provision,” unless the general provision was both enacted
later and it was the “manifest intention of the General Assembly that such general
provision shall prevail.” Id.




                                            7
               There is no provision in the text of the DDPA expressly excluding its
application to lands donated for use as a school.7 Conversely, there is no provision
in Section 707 of the Code stating that it is the exclusive law governing the disposal
of school lands. However, between the DDPA and the Code, the processes, notice
provisions, rights to object, options for disposing of land and buildings, and
disposition of proceeds differ irreconcilably. To pick but one important example,
the Code requires the use of proceeds from the sale of land and buildings to be used
for debt service or capital expenditures, 24 P.S. § 7-707(7), while the DDPA requires
that proceeds from a sale be used to carry out the trust purposes or, if that is
impracticable, impossible, or not in the public interest, be applied to another public
purpose. 53 P.S. § 3384(1)-(2).
               The Amblers argue that the Code and DDPA may be read in pari
materia, and cite the Supreme Court’s recent decision in In re Borough of
Downingtown, 161 A.3d 844 (Pa. 2017), as one in which the DDPA was read in pari


    7
        The Board and District argue that the DDPA does not apply because the purpose of
Simmons’ donation to the Horsham Township School District, for use as a school, does not fall
within the meaning of “public facility” as the term is defined. The Board and District note that
“school” is not expressly listed in the definition of public facility. They further argue that a school
differs from the listed uses (i.e., “park, theatre, open air theatre, square, museum, library, concert
hall, [or] recreation facility”) in that those uses are open to the general public whereas a school is
a facility the use of which is generally restricted to a subset of the public. This amounts to an
invocation of the ejusdem generis rule, by which “general statutory words follow[ing] the
enumeration of particular classes of persons or things” are “construed as applicable only to persons
or things of the same general nature or class as those enumerated.” Commonwealth by Kane v.
New Founds., Inc., 182 A.3d 1059, 1073 n.10 (Pa. Cmwlth. 2018); see also 1 Pa.C.S. § 1903(b)
(“[g]eneral words shall be construed to take their meanings and be restricted by preceding
words.”).

    The Amblers’ argument that a school is a public use as the term is commonly used is well-
taken. We must nonetheless determine whether the Code supersedes the DDPA as it applies to
school land and buildings.




                                                  8
materia with a different enactment, a legislative release from the restrictions of the
Project 70 Act.8 Id. at 871. While it is disputed whether the school is a public facility
or public use, it cannot seriously be argued that the nature and extent of
authority/restriction granted to school boards under the Code can simply be grafted
onto the nature and extent of authority/restriction granted to political subdivisions




    8
       Act of June 22, 1964 (Special Sess.), P.L. 131, 72 P.S. §§ 3946.1-3946.22. The Project 70
Act was enacted by the legislature to implement Article 8, § 15 of the Pennsylvania Constitution,
entitled “Project ‘70’,” which was adopted by the voters of the Commonwealth in 1963, and which
provides:

               In addition to the purposes stated in article eight, section seven of
               this Constitution, the Commonwealth may be authorized by law to
               create debt and to issue bonds to the amount of seventy million
               dollars ($70,000,000) for the acquisition of land for State parks,
               reservoirs and other conservation and recreation and historical
               preservation purposes and for participation by the Commonwealth
               with political subdivisions in the acquisition of land for parks,
               reservoirs and other conservation and recreation and historical
               preservation purposes, subject to such conditions and limitations as
               the General Assembly may prescribe.

Pa. Const. art. VIII, § 15. Downingtown is a complex case dealing in part with whether the DDPA
applies to lands purchased in part with Project 70 Act funds which the municipality wished to sell
to a developer. It was argued by the municipality and the purchasing developer that a legislative
release from the restrictions imposed by the Project 70 Act upon the subject lands removed it from
coverage by the DDPA. The Supreme Court, reversing this Court, held that the DDPA “covers all
property purchased by a municipality which has been dedicated to the public use as a public
facility, and necessarily includes property which is purchased by the municipality, in part, with
Project 70 Act funds, and thereafter dedicated to public use as a public facility.” Downingtown,
161 A.3d at 873-874.

                This case substantially differs in that rather than interpreting two enactments that
do not conflict, there are provisions of the Code and the DDPA which irreconcilably conflict, with
the former being specific to school boards disposing of unneeded lands and buildings.




                                                 9
under the DDPA, or vice versa. Tellingly, no method for reconciling the two is
recommended by the Amblers in their brief.9
              The Amblers alternatively suggest that the later-enacted DDPA should
control if the Code is found to conflict. However, for a later-enacted general
provision to supersede a special provision, it must be “the manifest intention of the
General Assembly that such later provision shall prevail.” 1 Pa.C.S. § 1933. There
is no such indication in this case.

              In light of the foregoing, we reverse the order of the trial court.




                                            _____________________________________
                                            BONNIE BRIGANCE LEADBETTER,
                                            Senior Judge




    9
      At argument, the Amblers suggested that the Code and the DDPA procedures both be
applied, with application to the trial court initially for approval under the Code and subsequent
application to the Orphans’ Court Division for approval under the DDPA. However, besides being
cumbersome and confusing to administer, such a process would do nothing to resolve conflicts
between the Code and the DDPA as to the substantive authority of the District in disposing of the
Property and using the proceeds.


                                               10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Peggy Ambler, an adult individual, and :
John Ambler, an adult individual       :
                                       :
                    v.                 :   No. 69 C.D. 2019
                                       :
Board of School Directors of the       :
Hatboro-Horsham School District,       :
and Hatboro-Horsham School District, :
a Political Subdivision,               :
                         Appellants    :


                                  ORDER


            AND NOW, this 12th day of December, 2019, the order of the Court of
Common Pleas of Montgomery County, Orphans’ Court Division, in the above-
referenced matter is REVERSED.




                                    _____________________________________
                                    BONNIE BRIGANCE LEADBETTER,
                                    Senior Judge